Citation Nr: 1118722	
Decision Date: 05/16/11    Archive Date: 05/26/11

DOCKET NO.  09-39 705	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for right knee degenerative joint disease for the period before June 22, 2009.

2.  Entitlement to an initial rating in excess of 20 percent for right knee degenerative joint disease for the period from June 22, 2009.

3.  Entitlement to an increased rating for right knee instability, currently rated as 20 percent disabling.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D.S. Lee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1965 to January 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from two separate rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  The first rating decision on appeal was issued in September 2002 and granted service connection for right knee degenerative joint disease with an assigned initial 10 percent disability rating.  The second rating decision on appeal was issued in July 2009, and denied claims for an increased rating for right knee instability evaluated as 20 percent disabling and for TDIU.  The Veteran testified at a March 2011 Travel Board hearing which was held at the Huntington RO.

In order to gain an understanding of the issues presently before the Board, it is necessary to review the procedural history preceding this appeal.  The Veteran's initial claim for service connection for a right knee disorder was filed in March 2002.  Service connection for right knee degenerative joint disease was granted in a September 2002 rating decision and an initial disability rating of 10 percent was assigned.  The Veteran subsequently filed a timely notice of disagreement which asserted entitlement to a higher initial disability rating.

In September 2004, the Board remanded the matter for further development.  In its remand, the Board cited recently promulgated General Counsel Opinions which mandated that a separate disability rating be assigned for any recurrent subluxation or lateral instability of the knee.  VAOPGCPREC 23-97 (July 1, 1997l revised July 24, 1997) and VAOPGCPREC 9-98 (August 14, 1998).  After further development, the RO granted service connection for right knee instability and assigned a separate 10 percent initial rating for the instability.  However, no apparent action was taken with regard to the Board's remand directives in connection with the separate issue of the Veteran's entitlement to a higher initial rating for right knee degenerative joint disease.  Hence, in a September 2005 Board decision and remand that issue was remanded once again for compliance with the Board's September 2004 remand directives.  With respect to the Veteran's separately rated disability of right knee instability, the September 2005 Board decision and remand granted a higher initial rating of 20 percent.

After further development, the RO confirmed and continued the 10 percent initial disability rating assigned for right knee degenerative joint disease, and that issue was returned to the Board for consideration.  In a July 2006 decision, the Board denied the Veteran's claim for a higher initial rating for right knee degenerative joint disease.

Shortly before the Board's July 2006 decision was issued, however, the RO had received notice from the Veteran that he had been receiving Social Security disability benefits due to his right knee disability.  Such notice had not been associated with the claims file, and thus, had not been considered by the Board in its July 2006 decision.  Nonetheless, the newly discovered social security records were likely to be relevant to the Veteran's right knee disability.  Moreover, the Veteran's written notification to the RO of outstanding social security records was in VA's possession prior to the Board decision.  Accordingly, in an October 2006 vacatur, the Board vacated its July 2006 decision.  It then remanded the issue of entitlement to a higher initial rating for right knee degenerative joint disease to the RO so that the reported SSA records could be obtained and considered by the RO before the matter was readjudicated.

After further development, a June 2007 supplemental statement of the case continued to deny the Veteran's claim for an increased rating for right knee degenerative joint disease.  The matter was subsequently returned to the Board.  In a September 2007 decision, the Board denied the Veteran's claim for a higher initial rating for right knee degenerative joint disease on a schedular basis.  It determined, however, that the issue needed to be remanded once again for consideration of an extra-schedular initial rating.  Accordingly, the issue was remanded for the procedural actions outlined under 38 CFR 3.321(b)(1).  In a November 2008 decision issued by the Director of Compensation and Pension Service, the Veteran was granted an initial rating of 20 percent, on an extra-schedular basis, for right knee degenerative joint disease.  This decision was effectuated in a November 2008 rating decision issued by the Huntington RO.

In a subsequent November 2008 submission, the Veteran expressed his desire to appeal "the decision that was last made in 2008 for the 10 percent increase."  As the only decision rendered by VA in 2008 was the November 2008 rating decision effectuating the awarded extra-schedular initial rating for right knee degenerative joint disease, the Board construes the Veteran's submission as a Notice of Disagreement with that decision.

In April 2009, the Veteran filed separate claims for TDIU and an increased rating for right knee instability.  As discussed above, these claims were denied in a July 2009 rating decision and the Veteran filed a timely appeal.

In view of the foregoing, the Board accepts jurisdiction over the issues, as phrased on the title page of this decision.

The issue of entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.






FINDINGS OF FACT

1.  For the period before June 22, 2009, the Veteran's right knee degenerative joint disease has been manifested by right leg extension limited at most to five degrees and right leg flexion limited at most to 60 degrees.

2.  For the period from June 22, 2009, the Veteran's right knee degenerative joint disease has been manifested by right leg extension limited to 18 degrees with objective evidence of pain during motion and after repetitive motion.

3.  For all periods relevant to the appeal in the issue concerning an increased rating for right knee instability, the Veteran's right knee instability has been recurrent and severe, marked by 2+ laxity of the medial ligament, deformity of the right knee, shifting of the femur in the tibia during weight-bearing, and also, has required the Veteran to use a cane while walking.

4.  The Veteran's right knee condition has not, at any time, been manifested by ankylosis, genu recurvatum, or nonunion of the tibia and fibula.


CONCLUSIONS OF LAW

1.  For the period before June 22, 2009, the criteria for an initial disability rating in excess of 20 percent for right knee degenerative joint disease have not been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.71a, Diagnostic Codes 5260-62 (2010).

2.  For the period from June 22, 2009, the criteria for an initial disability rating of 30 percent, and no more, for right knee degenerative joint disease have been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.71a, Diagnostic Codes 5260-62 (2010).

3.  The criteria for a disability rating in excess of 30 percent, and no more, for right knee instability, have been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.71a, Diagnostic Code 5257 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010) and 38 C.F.R.  §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  

VA's notice requirements apply to all five elements of a service-connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Id.  Notice should be provided to a claimant before the initial unfavorable decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  


In a pre-rating letter dated March 2002, the Veteran was notified of the information and evidence needed to substantiate his claim for service connection for a right knee disorder.  This notification would also apply to the "downstream" issue of entitlement to a higher initial rating for right knee degenerative joint disease.  The Court has held that once service connection is granted the claim is substantiated, additional VCAA notice is not required, and any defect in the notice is not prejudicial.  Dunlap v. Nicholson, 21 Vet. App. 112, 119 (2007); Dingess, 19 Vet. App. at 491.  Thus, because the VCAA notice that was provided before service connection was granted was legally sufficient, VA's duty to notify in this case has been satisfied.

As to the issue of the Veteran's entitlement to an increased rating for right knee instability, the Veteran was not provided a letter explaining the evidence necessary to substantiate that claim.  Nonetheless, subsequent submissions from the Veteran which relate to that issue demonstrate that the Veteran already had knowledge of this information.  Specifically, in his August 2009 notice of disagreement and October 2009 substantive appeal, the Veteran expressed that he disagreed with the assigned 20 percent disability rating for right knee instability because the instability in his knee had worsened.  Given that the Veteran has demonstrated actual knowledge of the evidence necessary to substantiate his increased rating claim, the Board finds that the notice error as to that issue has not prejudiced the Veteran or otherwise affected the adjudication of this appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter being decided.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error); see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

In addition, VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the Veteran's claims.  His service treatment records, claims submissions, and a transcript of his hearing testimony have been associated with the record.  The Veteran's identified VA treatment records and social security records have also been obtained.  VA examinations of the Veteran's right knee were performed in July 2002, April 2005, and June 2009, with additional addendum reports dated February 2003 and March 2006, to determine the nature and severity of the degenerative joint disease and instability in the right knee.  The Board finds that these examinations, along with the other evidence of record, are fully adequate for the purposes of determining the extent of the Veteran's disabilities in light of the applicable diagnostic criteria.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.

II.  Applicable Laws and Regulations

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In cases in which a claim for a higher initial evaluation stems from an initial grant of service connection for the disability at issue, multiple ("staged") ratings may be assigned for different periods of time during the pendency of the appeal.  See generally Fenderson v. West, 12 Vet. App. 119 (1999).  Staged ratings are appropriate where the factual findings show distinct time periods during which the service-connected disability exhibits symptoms that would warrant different ratings for each distinct period.  See generally Hart v. Mansfield, 21 Vet. App. 505 (2007).

In cases where entitlement to compensation has already been established, and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, the regulations do not give past medical reports precedence over current findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2.  Staged ratings are, however, also appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  See generally Hart v. Mansfield, 21 Vet. App. 505 (2007).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.

III.  Initial Rating for Right Knee Degenerative Joint Disease

The Veteran's right knee degenerative joint disease has been assigned a 20 percent initial disability rating, effective March 12, 2002, pursuant to a November 2008 extra-schedular determination by the Director, Compensation and Pension service.

Although the initial rating being challenged by the Veteran was awarded on an extra-schedular basis, the Board is also required to consider the Veteran's claim on a schedular basis.  Toward that end, it notes that disability rating criteria for knee disabilities are generally expressed under DC 5256 to 5263.  From the outset of its analysis, however, the Board notes that the evidence does not show the presence of any ankylosis or genu recurvatum.  Accordingly, DC 5256 and DC 5263 are not for consideration in this case.  Similarly, the Board notes that the extra-schedular initial disability rating currently assigned for right knee degenerative joint disease already equals or exceeds the maximum schedular ratings provided under DC 5258 and DC 5259.  Hence, those DCs are also inapplicable in this case.

DC 5260 concerns limitation of flexion of the leg.  In cases of flexion that is limited to 30 degrees, a 20 percent rating is in order.  A maximum schedular 30 percent rating is warranted for flexion that is limited to 15 degrees.

Under DC 5261, which concerns limitation of extension of the leg, a 20 percent rating is in order for extension that is limited to 15 degrees.  Extension that is limited to 20 degrees warrants a 30 percent rating.  A 40 percent rating is assigned where extension is limited to 30 degrees.  Finally, a schedular maximum 50 percent rating is assigned where the evidence shows extension limited to 45 degrees.
Under DC 5262, which pertains to impairment of the tibia and fibula, malunion with moderate knee or ankle disability warrants a 20 percent rating.  Malunion with marked knee or ankle disability warrants a 30 percent rating.  Finally, nonunion of the tibia and fibula, with loose motion, requiring a brace warrants a maximum 40 percent rating.

Based upon a review of the evidence of record, the Board finds that the Veteran is not entitled to an initial disability rating in excess of 20 percent for the period before June 22, 2009.  The evidence does show, however, that the Veteran is entitled to assignment of an initial disability rating of 30 percent, and no more, for the period from June 22, 2009, based upon loss of right leg extension (DC 5261) demonstrated at the Veteran's VA examination on that date.

A review of the Veteran's service treatment records shows that the Veteran sustained a twisting injury to his right knee after jumping out of his bunk.  He underwent a right medial meniscectomy in June 1966.  Following an uneventful post-operative course, the Veteran was discharged and allowed to ambulate on crutches.  At the time of his discharge from hospitalization, his right knee was asymptomatic and he was able to demonstrate "full range of motion from zero to 120 degrees."  A January 1968 separation examination report does not note any reported symptoms or limitations concerning the right knee.

In general, VA treatment records which pertain to treatment from 1993 through 2009 do not indicate any treatment for the right knee.  An October 1993 treatment record, however, references complaints of right knee pain that had been worsening over the past year.  An examination revealed crepitation.  However, no range of motion studies of the knee were performed.

At a July 2002 VA examination, the Veteran reported ongoing but intermittent right knee pain.  Occupationally, he reported that due to his symptoms, he was unable to climb a ladder or balance on the roof as normally required by his occupation as a commercial roofer.  He stated that he was able to climb hills for 20 minutes before his knee began swelling, hurting, and being fatigued.  On examination, the Veteran's gait was normal.  Bony prominences of the tibia and fibula were present, with tenderness being present over the lateral and medial collateral ligaments.  By appearance, the right knee was enlarged in comparison to the left knee.  However, no free fluid, redness, or warmth was observed in the knee.  X-rays showed degenerative changes in the medial compartment and soft tissue calcification anterior to the distal femoral diaphyseal/metaphyseal region.  A February 2003 addendum report reflects that the Veteran produced 130 degrees of flexion and full extension to zero degrees.  No valgus or varus collateral weakness was evident.

At an April 2005 VA examination,  the Veteran reported progressively worsening right knee pain, progressive deformity marked by a bow-legged appearance, and continued swelling after long periods of standing.  He continued to endorse that he was unable to climb stairs without difficulty.  He denied having received any formal therapy or treatment.  According to the Veteran, pain was present even while at rest.  An examination of the knee revealed an obvious varus deformity which was pronounced while weight-bearing.  Diffuse tenderness was present throughout the knee, located predominantly in the medial and lateral joints.  Moderate swelling of the knee was observed.  Range of motion tests showed an absence of five degrees of extension.  Flexion of the right leg was from that point to 120 degrees.  McMurray's and Lachman's tests were negative.  The Veteran walked with an antalgic gait on the right side, indicative of severe right knee pain, and also demonstrated difficulty in standing from a squatting position.  X-rays of the right knee showed advanced degenerative arthritis involving all three compartments of the right knee.  A March 2006 addendum adds that there were objective clinical indications of severe pain on motion, particularly with flexion beyond 120 degrees and on attempted full extension.  Weakness of quadriceps function was also noted as being present on the right side, with power of extension rated as three out of five.

A January 2006 Social Security Administration (SSA) disability determination shows that the Veteran was judged by that agency as being disabled as of April 2005 due to a primary diagnosis of right knee osteoarthritis and severe degenerative joint disease.

The SSA's determination appears to have been based largely upon a September 2005 consultation report by Dr. R.W.  This report reflects that the Veteran reported severe and constant pain in the knee, even without any activities, which he described as having an intensity ranging from three to nine on a scale of ten after standing or walking.  The Veteran also reported difficulty sitting in a car and driving for any distance.  Occupationally, he reported that he has worked as a construction roofer for several years, but was terminated eight months before the consultation with Dr. R.W. due to poor health.  On examination, the Veteran walked with a limp and required assistance in getting on and off the examination table.  The right knee was markedly painful to the touch and was slightly swollen.  Range of motion tests at that time revealed decreased flexion and extension to 60 degrees with diminished lower extremity strength which was graded as four out of five.

A December 2005 functional capacity assessment performed by SSA revealed various functional limitations, which included:  occasional lifting of 20 pounds or less; frequent lifting and carrying of no more than ten pounds; standing and walking less than two hours per eight hour work day; sitting up to six hours per eight hour work day; limited pushing and pulling in the upper extremities; no ladders, ropes, and scaffolds, and occasional ramps and stairs, balancing, stooping, kneeling, crouching, and crawling; avoid concentrated exposure to extreme cold, wetness, vibrations, and hazards such as machinery and heights.

The Veteran was afforded an additional VA examination in June 2009.  At that time, he continued to report symptoms that were largely consistent with those reported at his prior examinations.  An examination continued to reveal a limping and painful gait.  The right knee continued to manifest bony joint enlargement, crepitation, and grinding.  The examiner observed that the Veteran's knee was constantly held in a flexed position at 18 degrees and medially turned in at 18 degrees.  Range of motion tests also revealed loss of 18 degrees of extension, with flexion from that point to 100 degrees.  Objective evidence of pain with active motion was observed.  No ankylosis was present.  Measurement of the width of the right thigh was 16 inches, compared to 17 inches on the left.  X-rays of the weight-bearing right knee continued to show degenerative and hypertrophic changes in all three compartments of the right knee.  The Veteran's symptoms were determined as presenting problems with lifting and carrying, and was further determined as being unable to pursue his customary vocation.  The examiner further opined that the Veteran's disability affected sedentary employment due to the presence of pain at rest.  Finally, the examiner noted severe functional impairment of activities such as performing chores, shopping, exercise, sports, and recreation.

At a March 2011 Travel Board hearing, the Veteran testified that current symptoms include right knee pain, instability, swelling, redness, and popping.  According to the Veteran, these symptoms require him to ambulate with a cane; limit walking to no more than five minutes; cause difficulty in driving for any distance; and prevent him from activities such as mowing the lawn, performing housework, or climbing stairs without the assistance of hand rails for balance.

As demonstrated by the foregoing evidence, for the period before June 22, 2009, the Veteran consistently demonstrated right leg extension that was limited, at most, by a loss of five degrees of extension.  The Board recognizes that the evidence prior to June 22, 2009 indicates pain during extension of the right leg.  Nonetheless, even with the Veteran's reported pain taken into full consideration, the overall disability picture demonstrated prior to June 22, 2009 is not commensurate to a loss of 20 degrees of extension, as required for the next higher rating under DC 5261.  See DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1996); 38 C.F.R. §§ 4.40, 4.45, 4.71a, DC 5242.

During the same period, the Veteran was able to show right leg flexion which was, at worst, limited to 60 degrees.  The Board recognizes that the evidence indicates pain during flexion of the right leg throughout the course of this appeal.  Once again, however, the extent of flexion shown by the Veteran is not commensurate with limitation of flexion to 15 degrees, even with pain being considered.  See DeLuca, 8 Vet. App. at 204-07; 38 C.F.R. §§ 4.40, 4.45, 4.71a, DC 5242.
At his June 22, 2009 VA examination, however, the Veteran showed a loss of 18 degrees of extension.  As noted in the report, such motion was accompanied by objective evidence of pain, as well as pain after repetitive motion.  Given the additional limitation of pain on extension of the right leg, the Board finds that the symptoms and findings shown at the Veteran's June 22, 2009 VA examination give rise to a disability picture that is consistent with a loss of 20 degrees of extension.  As such, the assignment of a 30 percent schedular disability rating, pursuant to DC 5261, for the period from June 22, 2009, is warranted.

For all periods relevant to the Veteran's claim concerning right knee degenerative joint disease, the evidence does not show any malunion of the tibia and fibula prior to the June 2009 VA examination.  Hence, the Board does not see any basis to award a disability rating under DC 5262 for the period before June 22, 2009.  Similarly, for the period after June 22, 2009, the evidence does not show any findings of complete non-union of the tibia and fibula.  Accordingly, the Board also does not find any basis to award a disability rating in excess of 30 percent under DC 5262, for the period from June 22, 2009.

The evidence in this case shows that the Veteran's right knee disability markedly interfered with his employment.  Hence, as previously discussed, this matter was previously submitted to the Director, Compensation and Pension Service (Director) for extra-schedular consideration and an initial 20 percent disability rating was assigned on an extra-schedular basis for right knee degenerative joint disease.  A review of the November 2008 decision reflects that the claims file was reviewed by the Director, and, prominently and accurately references findings from the April 2005 VA examination report in support of its conclusion.  Accordingly, the Board finds that the Director's November 2008 decision is consistent with the evidence of record.

Given the evidence, the Board finds that there is no basis for further "staged" ratings in addition to those already contemplated by this decision.  Rather, the symptomatology shown upon examination during the pendency of the appeal has been essentially consistent and fully contemplated by the disability ratings assigned for the staged periods delineated in this decision.

Overall, the evidence does not support the assignment of an initial disability rating in excess of 20 percent for the period before June 22, 2009.  For the period from June 22, 2009, however, the evidence does support the assignment of an initial disability rating of 30 percent, and no more, for right knee degenerative joint disease.  To that extent this appeal is granted.  38 C.F.R. §§ 4.3, 4.7.
IV.  Increased Rating for Right Knee Instability

The Veteran's right knee instability has been separately rated by the RO as being 20 percent disabling, effective March 12, 2002, and pursuant to  38 C.F.R. § 4.71a, Diagnostic Code (DC) 5257.  Under DC 5257, moderate recurrent subluxation or lateral instability of the knee warrants a 20 percent evaluation.  A 30 percent evaluation is in order in cases of severe recurrent subluxation or lateral instability.

The United States Court of Appeals for Veterans Claims (Court) has held that the criteria of 38 C.F.R. §§ 4.40 and 4.45, which concern the applicability of a higher evaluation in cases of such symptomatology as painful motion and functional loss due to pain, do not apply in conjunction with Diagnostic Code 5257.  See Johnson v. Brown, 9 Vet. App. 7, 11 (1996).

Upon a careful review of the evidence in the claims file, the Board finds that the Veteran is entitled to a disability rating of 30 percent, and no more, for right knee instability.

A July 2002 VA examination revealed subjective complaints of severe pain and instability of the right knee.  Although the Veteran's gait was observed as being normal, bony prominences of the tibia and fibula were present.  Laxity of the medial collateral ligament was also noted.  A February 2003 addendum report, however, expresses that tests of the medial, lateral, and collateral ligaments were negative.

At a subsequent April 2005 VA examination, the Veteran reported progressive deformity marked by bow-legged appearance with frequent giving out and instability.  He denied having had any formal therapy or treatment.  On examination, obvious varus deformity while weight-bearing was confirmed.  A medial shift of the femur in the tibia was observed, which was interpreted by the examiner as being indicative of ligamentous laxity on the medial side.  Further deformity of the tibial plateau was observed upon depression of the medial tibial plateau.  2+ laxity was present over the medial ligament, which is indicative of severe instability.

A September 2005 consultation report prepared by Dr. R.W., which was obtained by the Social Security Administration in connection with the Veteran's claim for social security disability benefits, notes that the Veteran required the use of a cane for walking, primarily to prevent him from falling as his right knee went "in and out."

At a June 2009 VA examination, the Veteran continued to report instability.  An examination revealed continuing limping and painful gait.  Deformity of the right knee was again observed and the examiner noted that the Veteran held his knee constantly flexed at an 18 degree angle and medially turned in at 18 degrees.

As discussed above, the Veteran testified at a March 2011 Travel Board hearing and reported present symptoms which include ongoing instability and the required assistance of a cane while walking and the use of hand rails while climbing stairs.

Although the Board has also reviewed various VA treatment records in the claims file, which pertain to treatment through July 2009, these records do not indicate any treatment for the Veteran's right knee.  The Board notes again that the Veteran reported at his April 2005 VA examination that he had not been receiving any formal treatment for his right knee disorder.

The evidence in this case establishes the presence of severe right knee instability.  The April 2005 VA examination indicated obvious visible deformities of the knee with medial shifting of the femur in the tibia.  Testing of the ligaments at that time revealed 2+ laxity.  The June 2009 VA examination has revealed findings that are essentially consistent with these prior findings.  The Veteran's March 2011 hearing testimony is consistent with the previously reported symptoms and indicates ongoing severe instability.

Insofar as the Veteran's right knee instability, the Board is not required to remand this matter to the RO for the procedural actions outlined in 38 C.F.R. § 3.321(b)(1), which concern the assignment of extra-schedular evaluations in "exceptional" cases.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, the Veteran has denied receiving any formal treatment for his right knee disorder, and there is no evidence indicating any periods of hospitalization for treatment of his right knee instability.

Given the evidence, the Board finds that there is no basis for "staged" ratings insofar as the disabilities arising out of the Veteran's right knee instability.  Rather, the symptomatology shown upon examination during the pendency of the appeal has been essentially consistent and fully contemplated by the disability rating assigned during the period relevant to this appeal.

Overall, the evidence supports the assignment of a 30 percent disability rating, and no more, for right knee instability.  To that extent this appeal is granted.  38 C.F.R. §§ 4.3, 4.7.


ORDER

An initial rating in excess of 20 percent for right knee degenerative joint disease, for the period before June 22, 2009, is denied.

An initial rating of 30 percent, and no more, for right knee degenerative joint disease, is granted for the period from June 22, 2009, subject to the laws and regulations governing the payment of monetary benefits.

An increased rating of 30 percent, and no more, for right knee instability, is granted, subject to the laws and regulations governing the payment of monetary benefits.


REMAND

Under VA laws and regulations, TDIU may be assigned upon a showing that a veteran is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his or her service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  Consideration may be given to a veteran's level of education, special training, and previous work experience, but age and the impairment caused by non-service-connected disabilities are not for consideration in determining whether such a total disability rating is warranted.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.  Marginal employment, defined as an amount of earned annual income that does not exceed the poverty threshold determined by the United States Department of Commerce, Bureau of the Census, shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).

In general, TDIU is appropriate in instances where the combined rating for the veteran's service-connected disabilities is less than total if the disabled veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  Specifically, if there is only one such disability, this disability shall be ratable at 60 percent or more.  If there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).

By virtue of the decision above, the Veteran is presently service-connected for right knee degenerative joint disease rated as 30 percent disabling and right knee instability also rated as 30 percent disabling.  Pursuant to the "Combined Ratings Table" under 38 C.F.R. § 4.25, the Veteran's combined rating is 50 percent.  Accordingly, this case does not meet the regulatory requirements for the assignment of TDIU on a schedular basis.

Nonetheless, in exceptional cases, an extra-schedular rating may be assigned on the basis of a showing of unemployability alone.  See 38 C.F.R. § 4.16(b).  In such instances, the Board is required to submit the matter to the Director, Compensation and Pension Services for consideration of the award of TDIU on an extra-schedular basis.  Based upon a careful review of the evidence in the claims file, the Board finds that the Veteran's right knee disabilities present such an exceptional case.

The Veteran's treatment and medical history are as discussed above and is incorporated by reference herein.  In view of the extent of the Veteran's symptoms and functional and occupational impairment, the Board finds that the evidence as a whole presents an exceptional disability picture which warrants consideration of TDIU on an extra-schedular basis.  For that reason, it finds that this matter must be remanded for the procedural actions outlined under 38 C.F.R. § 4.16(b).

Accordingly, the case is REMANDED for the following action:

1.  Refer this case to the Director of VA's Compensation and Pension Service for consideration of an extra-schedular grant of TDIU under the provisions of 38 C.F.R. § 4.16(b).

2.  If TDIU on an extra-schedular basis is not granted, then send the Veteran and his representative another supplemental statement of the case and given them an opportunity to respond to it before returning the file to the Board for further appellate consideration of the remaining issues.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


